Citation Nr: 1503676	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-45 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for anxiety disorder for the period beginning September 22, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2013; a transcript of that hearing is associated with the claims file.

This case was last before the Board in May 2014, when the Board, in pertinent part, awarded a 50 percent evaluation for the Veteran's anxiety disorder effective September 22, 2009, but denied an evaluation in excess of 50 percent.  The Veteran timely appealed that decision to deny an increased evaluation for the period beginning September 22, 2009, to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to remand the case for further development.  The case has been returned to the Board at this time in compliance with that December 2014 Joint Motion for Remand.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that it previously remanded service connection claims for hypertension, a heart disorder, hepatitis C, and a claim of entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU), in the May 2014 Board decision.  As of this time, those claims have not been re-certified back to the Board.  The Board will re-address those claims after the previously-ordered development has been completed and those claims are re-certified back to the Board for further appellate review.


REMAND

After review of the claims file, the Board notes that the Veteran's last VA psychiatric examination was in December 2013.  In light of the time since that examination, the Board finds that a remand is necessary in order to obtain another VA examination so that the severity of the Veteran's anxiety disorder may be adequately and appropriately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Tampa VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his anxiety disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his anxiety disorder and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's anxiety disorder, and provide a Global Assessment of Functioning (GAF) score.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  The examiner should specifically discuss whether the Veteran's psychiatric disability precludes substantially gainful employment.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his anxiety disorder for the period beginning September 22, 2009.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




